Citation Nr: 1632664	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative joint disease (DJD) and paravertebral muscle spasms.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from March 6, 2010 forward.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the United States Army National Guard, including on a period of active duty for training (ACDUTRA) from January to May 1975, and periods of active duty from February 2003 to January 2004 and from November 2006 to July 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for a lumbar spine disability and assigned an initial disability rating of 10 percent from July 2, 2007, the date of claim.  

The back rating issue was first before the Board in December 2012, where the issue was remanded to obtain outstanding documentation, and to schedule the Veteran for a new VA spinal examination.  Upon completion of the requested action, in a June 2015 decision, the Board granted a higher initial disability rating of 20 percent for the service-connected lumbar spine disability.

The Veteran appealed the June 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2016 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's denial of a higher initial disability rating in excess of 20 percent for the service-connected lumbar spine disability.  Specifically, the parties agreed that the Board erred in failing to address certain relevant evidence, failing to adequately address whether staged ratings may be warranted, and failing to obtain certain outstanding treatment (medical) records.  

In compliance with the Court's order, the Board now remands the lumbar spine rating issue on appeal to obtain the outstanding documentation.  Further, the Board also remands to obtain a new VA spinal examination.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of the issue on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

As to the TDIU issue, by way of history, in a February 26, 2010 rating decision, the RO denied entitlement to a TDIU.  The Veteran initially appealed the denial and a statement of the case (SOC) was issued in July 2010.  As noted by the Board in the June 2015 decision, the Veteran failed to perfect the appeal, and the issue of entitlement to a TDIU was not subsequently addressed by the Board.  The Board's finding that the TDIU issue was not before it in June 2015 was not addressed in the February 2016 JMR, effectively abandoning the question of whether the issue of entitlement to a TDIU was before the Board in June 2015.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015); see also Cook v. Principi, 
318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C.A. § 7105(c))).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2015).  While the Veteran did file a timely NOD in connection with the February 2010 rating decision, the undisputed facts in this case demonstrate that he did not file a timely substantive appeal, that is, he did not communicate a desire to perfect appellate review, within either (i) 60 days of the July 2010 SOC or within (ii) one year of being notified of the RO's original determination related to this claim (on March 5, 2010).  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).  

Additionally, no new and material evidence was received by VA within one year of the mailing of the March 5, 2010 notice of the February 26, 2010 rating decision denying a TDIU.  See 38 C.F.R. § 3.156(b) (2015) (finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  The Veteran did not timely perfect the appeal or submit new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the February 26, 2010 rating decision denying entitlement to a TDIU became final.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.1103 (2015).

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2015).  The Board finds that the Veteran has not alleged CUE in this case regarding the February 26, 2010 rating decision denying entitlement to a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the February 26, 2010 rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in February 2010, and in which the Veteran received notice of the decision on March 5, 2010).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher rating when new evidence was submitted within one year of the RO's decision assigning a rating for the underlying February 26, 2010 TDIU rating decision, and no additional evidence within one year of that decision (issued on March 5, 2010).  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU prior to February 26, 2010 is not presently before the Board as an issue inseparable from the Veteran's increased rating claim decided in the June 2015 Board decision.  The February 26, 2010 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision.

The holding in Rice does not extend to override finality of the February 26, 2010 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because since the Court issued the Rice decision in 2009 the Court has not issued a precedential decision extending the generalized principle of attachment of a TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying a TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the compelling policy and legal significance of finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.105, 20.1103; 
38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2015) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for TDIU, either formal or informal, has been raised subsequent to the February 26, 2010 final rating decision denial of a TDIU (issued on March 5, 2010).  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities.  Reopening of a claim for increased rating based on new and material evidence (38 C.F.R. § 3.156) is not required; only some intent by the Veteran to newly claim TDIU (which he can raise at any time) is required to raise TDIU, or, alternatively, some subsequent evidence suggesting unemployability will raise a new claim for TDIU.  Just as there is a requirement that there be a new claim for increase, or that additional evidence suggest worsening of a disability, in order to raise a new claim for increased rating for a particular disability, for a previously denied TDIU, there must be some additional claim (intent) for TDIU or evidence suggestive of unemployability due to service-connected disabilities in order to raise a new claim for TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).

Because there has been a prior final rating decision denial of a TDIU in this case, a new claim for a TDIU (a form of increased rating) is required to obtain readjudication of the issue of a TDIU, just as a new claim for an increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the final February 26, 2010 rating decision (issued on March 5, 2010) may serve as a new claim for TDIU (increase), and may reattach to the still pending rating issue on appeal.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson, 251 F.3d at 1378; 38 C.F.R. § 3.155 (2015).

Notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise a TDIU claim by claiming TDIU, formally or informally, when no rating issue is claimed or on appeal.  A claim for TDIU is not necessarily a claim for increased rating, but could simply be a claim for TDIU based on total occupational impairment due to the service-connected disabilities as currently rated, the percentage ratings of which the Veteran is in full agreement.  Following a prior final denial of TDIU, VA will look to both the evidence suggestive of unemployability, as well as the Veteran's statements, for intent to refile a TDIU claim.

In this case, the evidence of record received by VA on July 6, 2016 has reasonably raised a new claim for TDIU.  On July 6, 2016, VA received a brief from the Veteran's representative, which asked that the Veteran be granted a TDIU along with an increased rating for the service-connected lumbar spine disability and included a copy of a June 2016 vocational assessment.  As will be discussed below, the findings of the vocational assessment reflect that the Veteran is entitled to a TDIU.  As such, the July 6, 2016 brief is sufficient to raise a new claim for TDIU.

This new evidence of unemployability was received after the rating period following the prior final TDIU denial decision on February 26, 2010 (issued on March 5, 2010) and prior to the Board rendering a new decision on the lumbar spine rating issue (which is being remanded in the instant decision); therefore, because a new claim for a TDIU was raised for the period after March 5, 2010 (the date the original TDIU denial became final; see 38 C.F.R. § 20.302), the holding in Rice is applicable, and the claim for a TDIU arose from the claim for a higher initial rating for the service-connected lumbar spine disability.  For these reasons, the statutes, regulations, and Court precedential decisions regarding finality of prior decisions provide that the Board does not have jurisdiction over the issue of entitlement to a TDIU until March 6, 2010, the first day following the issuance of the March 5, 2010 notice of the prior final adjudication of TDIU on February 26, 2010.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.

In a July 2009 Appeal Hearing Options form, the Veteran requested a local hearing before a Decision Review Officer (DRO).  A DRO hearing was subsequently scheduled for June 2010.  Per a June 2010 Statement in Support of Claim, via VA Form 21-4138, the Veteran withdrew the hearing request in writing.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  

The Veteran has appealed from the initial rating assigned for the service-connected lumbar spine DJD and paravertebral muscle spasms.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of an initial rating in excess of 20 percent for lumbar spine DJD and paravertebral muscle spasms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 6, 2010, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from March 6, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants entitlement to a TDIU from July 6, 2016, which is a complete grant as to that issue, and remands the lumbar spine rating issue on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.


Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, from March 6, 2010, the first day after the issuance of the March 5, 2010 notice of the February 26, 2010 rating decision denying TDIU, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  Here, the Veteran had a combined schedular disability rating of 70 percent, to include the following service-connected disabilities: mild degenerative changes in the left ankle and osteoarthritis of the right ankle and lumbar spine DJD and paravertebral muscle spasms, each rated as 20 percent disabling, and bilateral foot osteoarthritis, left shoulder calcific tendinitis and DJD, chronic left L5 root irritation, and fibromyalgia, each rated as 10 percent disabling.  Further, the Veteran was service-connected for clinical right L5-S1 lumbar radiculopathy associated with lumbar spine DJD and paravertebral muscle spasms with a rating of 10 percent disabling prior to June 25, 2010, and 20 percent disabling thereafter.  The Board notes that no single disability is rated at least 40 percent disabling; however, the Veteran is service connected for a lumbar spine disability and for multiple disabilities stemming from that disability, which, when combined under the Combined Ratings Table, 38 C.F.R. § 4.25, constitutes a single orthopedic disability rated in excess of 40 percent for purposes of entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment since March 6, 2010, the day after the issuance of the March 5, 2010 notice of the February 26, 2010 rating decision denying TDIU.  The evidence of record, including a June 2016 vocational assessment, reflects that the Veteran has not worked since at least 2007.

An April 2008 private opinion letter conveys that a private physician opined that the Veteran's orthopedic disabilities prevented the Veteran from either returning to his previous place of employment and/or obtaining any other type of employment.

The report from a June 2008 VA spinal examination reflects that the disability symptoms severely restricted recreation, traveling, bathing, toileting, and grooming, and prevented chores, shopping, exercise, sports, and dressing.  Further, the Veteran advanced being unable to work due to back and shoulder pain.  Subsequent VA joint, foot, and fibromyalgia examinations note that these service-connected orthopedic disabilities had a mild to moderate effect on daily life, and would limit employment due to symptoms such as weakness, fatigue, lack of stamina, pain, decreased dexterity, and difficulty lifting and carrying objects.

In the Veteran's TDIU claim, per a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran advanced working as a pharmaceutical operator for over 20 years.  An October 2008 VA spinal examination report conveys that a VA examiner opined that the Veteran's spinal disability would prevent the Veteran from being able to fulfill the usual job requirements of this past profession.  The VA examiner also opined that the Veteran may need special accommodations to fulfill any kind of job due to the back disability symptoms.

The Veteran received new VA spinal examinations in June 2010 and March 2013.  At the conclusion of each examination the VA examiners stated that the service-connected lumbar spine disability did not impact the Veteran's ability to work.  As this is in stark contrast to the findings of the VA examiner at the June 2008 VA spinal examination, and as the VA examiners were not specifically directed to render unemployability opinions, the Board finds that the examiners' statements were likely based upon the fact that the Veteran was unemployed at the time of each examination. 

Finally, VA received a private vocational assessment dated June 2016.  The assessment report reflects that the vocational expert reviewed the relevant evidence of record and obtained a completed questionnaire from the Veteran (in lieu of a face-to-face interview due to language issues).  Upon reviewing the evidence, including the Veteran's orthopedic symptoms, the vocational expert advanced that the Veteran's orthopedic symptoms would limit performance of even a simple job, and that the Veteran would likely miss so many days of work as to result in termination of employment.  At the conclusion of the assessment, the vocational expert opined that it was more likely than not that the Veteran is precluded from securing and following a substantially gainful occupation, and has been unable to do so since last working in 2007.  There are no jobs in the local or national economies that the Veteran is able to perform due to the combined effects of the Veteran's service-connected disabilities.  It was noted that this opinion was reached considering the Veteran's education, work history, and the limitations caused by the service-connected disabilities.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities prevent the Veteran from obtaining or maintaining substantially gainful employment.  Considering the findings of the VA orthopedic examinations conducted in 2008, and the June 2016 private vocational assessment, the Board finds that the Veteran's orthopedic symptoms have prevented the obtaining or maintaining of substantially gainful employment since at least March 6, 2010, the day after the March 5, 2016 notice of the final February 26, 2010 rating decision denying TDIU.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted from March 6, 2010, and no earlier.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.  An earlier date for the grant of TDIU is not warranted because March 6, 2010 is the earliest date a TDIU could be granted after the issuance of the March 5, 2010 notice of the February 26, 2010 final rating decision denying entitlement to a TDIU.  See 38 C.F.R. § 20.302.  


ORDER

A TDIU from March 6, 2010 is granted.


REMAND

Lumbar Spine Disability Rating

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran last received a VA spinal examination in March 2013.  In July 2016, the Veteran's representative submitted an affidavit from the Veteran and new private treatment records indicating that the Veteran's symptoms may have worsened since the last VA spinal examination.  As such, the Board finds remand to obtain a new VA spinal examination is warranted.  The Board notes that in a May 2016 affidavit the Veteran advanced getting daily headaches.  It is unclear to the Board whether the Veteran is attributing these headaches to the service-connected lumbar spine disability.  As such, the VA examiner should address what relation, if any, the service-connected lumbar spine disability has to the advanced headaches.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from November 2011.  The AOJ should also request any outstanding private treatment records.

Further, as discussed above, in the February 2016 JMR, the parties agreed that the Board erred in failing to obtain certain outstanding treatment records.  Specifically, the Board erred in not ensuring that it had all records from Dr. H.C., and for failing to obtain a March 25, 2004 lumbosacral spine anteroposterior imaging report mentioned in the June 2008 VA spinal examination.  The Board notes that the Veteran's representative appears to have submitted the outstanding treatment records from Dr. H.C. with the July 2016 brief; however, as remand is necessary to attempt to obtain the outstanding March 25, 2004 imaging report, the AOJ should inquire as to whether there are any other outstanding Dr. H.C. treatment records.

Accordingly, the issue of an initial rating in excess of 20 percent for lumbar spine DJD and paravertebral muscle spasms is REMANDED for the following action:

1.  Contact the Veteran and inquire as to whether there are any other outstanding private treatment records from Dr. H.C., and if so, ask the Veteran to provide the appropriate release to allow VA to obtain the outstanding records.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records that are not already of record pertaining to the treatment of the Veteran's lumbar spine disability for the period from November 2011.  Further, associate with the record the March 25, 2004 lumbosacral spine imaging study cited to in the June 2008 VA spinal examination.  If the imaging study is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disability in accordance with VA rating criteria.

The VA examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's spinal disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should assess the occupational impact or limitations of the Veteran's spinal disability.

The VA examiner should also assess whether the spinal disability is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

The VA examiner should also address whether any other disabilities related to the service-connected spinal disability are present.  If such a disability is identified, the nature and severity of the disability should be described in detail.  In conducting this analysis, the VA examiner should address whether the Veteran's advanced headaches are related to the service-connected lumbar spine disability.

4.  Then readjudicate the issues of an initial rating in excess of 20 percent for lumbar spine DJD and paravertebral muscle spasms.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


